Citation Nr: 9933717	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a rating greater than 40 percent for herniated 
nucleus pulposus of L4-L5 and a bulging disc at L5-S1 with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1994 to December 1994 in the United States Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1995, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted entitlement to 
service connection for herniated nucleus pulposus of L4-L5 
and a bulging disc at L5-S1 with radiculopathy, assigning a 
20 percent rating thereto, effective December 28, 1994, the 
date of discharge.  The veteran subsequently perfected an 
appeal of that decision.  In a February 1999 decision the RO 
increased the veteran's evaluation to 40 percent, effective 
the same date.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for an acquired psychiatric disorder.  However, in 
an August 1997 statement he withdrew his appeal of this 
claim.  Accordingly, this issue is no longer before the Board 
for appellate consideration.  See 38 C.F.R. § 20.204 (1999).  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  In a December 1996 statement the veteran indicated 
that he desired a hearing at the RO before a local hearing 
officer in lieu of his previously requested hearing before a 
member of the Board.  A local hearing was scheduled for May 
1997; however, the veteran requested that the hearing be 
postponed so that he could obtain additional evidence.  The 
RO postponed the local May 1997 hearing and rescheduled it 
for August 1997.  The veteran also requested that the August 
1997 local hearing be postponed, and in keeping with this 
request the RO canceled the hearing.  However, the record 
fails to indicate that the requested hearing was ever re-
scheduled.  Additionally, there is nothing in the record 
indicating that the veteran withdrew his request for a local 
hearing.  Therefore, this claim must be remanded to the RO so 
that a local hearing can be scheduled.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in San Juan, 
Puerto Rico, from December 1997.

3.  Upon completion of the above 
development to the extent possible, the 
RO should schedule the veteran for a 
hearing before a local hearing officer.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected low back disability for 
any part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected low 
back disability, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



